Citation Nr: 1516815	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hammertoes of the small toes.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for a sleep disorder secondary to a prostate disorder.

6.  Entitlement to a disability rating higher than 10 percent for hydradenitis suppurativa of the perineum, groin, armpits, thighs, and buttocks.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from August 1977 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Eastern Colorado Health Care System.  Records in the file specifically document treatment from care providers at the Denver VA Medical Center (VAMC), a facility associated with the VA Eastern Colorado Health Care System, dated most recently in July 2012.  However, the Veteran has stated on multiple occasions that he has continued to receive ongoing treatment at VA facilities.  This strongly suggests that the Veteran has received treatment from VA providers more recently than July 2012.  However, no records for the period more recent than July 2012 from the VA Eastern Colorado Health Care System are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from any facility associated with the VA Eastern Colorado Health Care System, dating from July 2012 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regarding the Veteran's claim for service connection for a prostate disorder, service treatment records reflect that he was seen on multiple occasions for treatment for urinary tract infections, including complaints of flank pain, frequent urination, and burning when urinating.  Post-service treatment records reflect that the Veteran has sought treatment on multiple occasions for dysuria, nocturia, and frequency of urination and carries a current diagnosis of benign prostatic hypertrophy, for which he has been prescribed a variety of medications since at least 2001.  The Veteran has further contended that the symptoms of nocturia, dysuria, and frequency of urination that he experienced during service are the same as the symptoms for which he is currently seeking treatment. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service pain or other symptoms such as burning during urination, urgency, or frequent urination.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of his claimed prostate disorder.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain an etiological opinion concerning his claimed prostate disorder based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a prostate disorder.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether any diagnosed prostate disorder is directly linked to the Veteran's time on active duty, including in particular to the multiple documented treatments for urinary tract infection that occurred during service.  (The Veteran's contentions, as well as the multiple documented in-service treatments for urinary tract infections discussed above, must be discussed in the context of any medical opinion.)

Regarding the Veteran's claim for increase, documents of record available to the Board indicate that the Veteran underwent VA examination most recently in March 2011 to assess the current severity of his service-connected hydradenitis suppurativa of the perineum, groin, armpits, thighs, and buttocks.  Report of that examination reflects that the Veteran complained of intermittent flares of skin problems that worsened with heat or sweat.  The examiner noted that the Veteran experienced mild to moderate pain with flare-ups and had to decrease his activity for two to three days following a flare-up.  The examiner noted the Veteran's "strong history of flares, infections and status post multiple incisions and drainages" due to his service-connected hydradenitis suppurativa, but did not address the frequency of such flare-ups.  Physical examination revealed no current residuals of any skin complaints and no current medications or other treatment, although the Veteran reported he had last experienced a flare approximately ten days prior.  He reported that the last infection requiring drainage had occurred several years before.  However, in July 2012, the Veteran was seen at the Denver VAMC for, among other complaints, "recurring boils."  At that time, he was prescribed two medications for his service-connected hydradenitis suppurativa of the perineum, groin, armpits, thighs, and buttocks, although no findings were made as to the extent or severity of the disorder. 

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner appears to have properly evaluated the Veteran's physical condition at the time of the March 2011 VA examination.  The Board, however, observes that the record suggests that the Veteran's hydradenitis suppurativa may have worsened in the more than four years since his most recent VA examination.  The Board thus finds that additional VA examination is needed to provide current findings with respect to the Veteran's service-connected disability.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's hydradenitis suppurativa.  See 38 U.S.C.A. § 5103A.  Further, given the Veteran's report that the disability has periods of quiescence and flare-ups, an attempt should be made to examine the Veteran during a flare.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

As a final matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014) where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.)

Here, however, after the issuance of the SOC in June 2012, in which all the issues on appeal were addressed, the RO obtained evidence pertinent to the Veteran's claims, in the form of VA medical treatment records.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must obtain from the VA Eastern Colorado Health Care System any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from July 2012 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The AOJ must make an effort to schedule the Veteran's skin examination at a time during which he is experiencing a flare-up of hydradenitis suppurativa.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Genitourinary examination-The Veteran must be scheduled for VA examination concerning his claimed prostate disorder.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether any diagnosed prostate disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to his time on active duty, to include the multiple times he was treated for urinary tract infections while in service.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement must be set forth. 

Skin examination-Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hydradenitis suppurativa of the perineum, groin, armpits, thighs, and buttocks.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected skin disability under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

4.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOC, which was issued in June 2012.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

